DETAILED ACTION
Claims 34-40 filed 12/11/2020 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 34-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goestch (US Patent 8,329,173) in view of Queen et al. (US Patent 5,530,101) and Beckman (WO2007085814).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).
The claim is drawn to a monoclonal antibody comprising VH having SEQ ID NO: 4 and a VL having SEQ ID NO: 8 (corresponds to cMET antibody “224G11 IgG2Hz1”) and comprising a hinge region having the sequence “R-K-C-C-V-E-C-P-P-C-P” SEQ ID NO: 22.
Goetsch teaches the anti c-Met antibody “224G11” and methods of administering said antibody.  Goetsch discloses “methods intended to inhibit the growth and/or the proliferation of tumor cells in a patient comprising the administration to a patient in need thereof an antibody, or one of its functional fragments or derivatives according to the invention".  Goetsch teaches chimeric, humanized, and human anti-C-Met antibodies wherein the light chain constant region derived from the antibody of human species is a kappa region.  The 224G11 anti c-Met antibody taught by Goetsch has the same VH and VL CDR region sequences as the instantly claimed anti C-Met antibody. Goetsch does not teach 100% identity to the claimed light chain having SEQ ID NO: 8 or a hinge region having instant SEQ ID NO: 22.  These deficiencies are made up for by Queen et al. and Beckman.
Queen et al. teach methods of producing immunoglobulins that are substantially non-immunogenic in humans but have binding affinities of at least about 10.sup.8 M.sup.-1, preferably 10.sup.9 M.sup.-1 to 10.sup.10 M.sup.-1, or stronger. The humanized immunoglobulins will have a human framework and have one or more complementary determining regions (CDR's), plus a limited number of other amino acids, from a donor immunoglobulin specifically reactive with an antigen. The immunoglobulins can be produced economically in large quantities and find use, for example, in the treatment of various human disorders by a variety of techniques. Queen et al. further disclose that humanized antibodies generally have at least three potential advantages over mouse in human therapy: (1) because the effector portion is human, it may interact better with the other parts of the human immune system (e.g., destroy the target cells more efficiently by complement-dependent cytotoxicity (CDC) or antibody-dependent cellular cytotoxicity (ADCC), (2) the human immune system should not recognize the framework or constant region of the humanized antibody as foreign, and (3) injected humanized antibodies will presumably have a half-life more similar to naturally occurring human antibodies. Queen et al. teach typically the constant regions are from IgG isotypes (1-4) and can be isolated in accordance with well-known procedures from a variety of human cells. Furthermore, Queen et al. teach methods of humanization to optimize binding affinity by using a framework from a particular human immunoglobulin that is unusually homologous to the donor immunoglobulin to be humanized, or use a consensus framework from many human antibodies so that fewer amino acids will be changed in going from the donor immunoglobulin to the humanized immunoglobulin.
Beckman teaches antibodies comprising an IgG2 hinge region having the sequence “R-K-C-C-V-E-C-P-P-C-P”  (see attached alignment). Beckman discloses the fusion proteins of the invention using an IgG2 hinge region have reduced potential for immunogenicity, improved stability, reduced tendency to aggregate, improved expression and/or improved production yields relative to conventional fusion proteins.
It would be obvious to optimize the anti C-met antibody 224G11 taught by Goetsch for more efficient clinical therapy of human patients by making substitutions in the framework regions. The process of humanization does not alter the CDRs of the parent antibody. Therefore the CDRs of the 224G11 antibody would remain intact. In addition, based on the teachings of Queen et al. to optimize the framework regions to lower ADCC or CDC (see specific teachings presented above) and arrive at the specific sequences recited (SEQ ID NO:8)  based on the parent 224G11 antibody. Therefore it would be obvious to optimize the antibody taught by Goetsch. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made modify the anti c-Met antibody "224G11” taught by Goestch to have a hinge region as taught by Beckman for improved antibody stability and effector function for therapeutic purposes.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Goetsch and Beckman because Goetsch teach methods for inhibiting growth and proliferation of tumor cells expressing c-Met comprising administering the “224G11” c-Met antibody and Beckman teach IgG2 hinge regions which improve therapeutic antibodies by increasing stability and effector function.  It would be obvious to extend the teachings of Goetsch to use the "224G11" c-Met antibody comprising a modified hinge in methods of inhibiting growth and proliferation of tumor cells expressing c-Met.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,329,173 in view of Queen et al. and Beckman.  The instant claims are drawn to the same parent anti-cMet monoclonal antibody “224G11” as those claimed in Patent 8,329,173.  US Patent 8,329,173 claims are not drawn to the "224G11" c-Met antibody having an IgG2 hinge having instant SEQ ID NO:22 or a VL having SEQ ID NO: 8, however these deficiencies are made up for by the teachings of Queen et al. and Beckman (see 103 rejection set forth above).  It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to optimize the anti c-Met antibody "224G11” claimed by US Patent 8,329,173 to have a VL chain having SEQ ID NO: 8 and a hinge region as taught by Queen et al. and Beckman for improved antibody stability and effector function for therapeutic purposes.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Queen et al. and Beckman et al. because Queen et al. teach substitutions within in the framework to effect ADCC and CDC and Beckman teach an IgG2 hinge region which improves therapeutic antibodies by increasing stability and effector function.  It would be obvious to make and use a "224G11" c-Met antibody comprising a VL having SEQ ID NO: 8 and an IgG2 hinge in methods of inhibiting growth and proliferation of tumor cells expressing c-Met.  


Conclusion
Claims 34-40 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Examiner, Art Unit 1643